Citation Nr: 1104367	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased evaluation for a service-connected 
scar, left forearm, residual to shell fragment wound, currently 
evaluated as 10 percent disabling prior to January 19, 2007 and 
as noncompensable from January 19, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  
Among other awards and decorations, the Veteran received a Purple 
Heart for his combat wounds.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and March 2007 rating decisions of the 
St. Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2006, the RO revised the 
evaluation assigned for certain service-connected disabilities, 
but did not address the evaluation assigned for a service-
connected scar, left forearm.  In March 2007, the RO determined 
that there was clear and unmistakable error in the May 2006 
rating decision, in that the May 2006 rating decision did not 
address whether a compensable evaluation could be assigned for a 
scar, left forearm, as a residual of a shell fragment wound (SFW) 
(hereinafter, SFW scar).  The March 2007 rating decision assigned 
a 10 percent rating for the scar on the Veteran's left arm from 
December 23, 2005, through January 18, 2007, and assigned a 
noncompensable evaluation from January 19, 2007.

The Board notes that the Veteran has contended, for purposes of 
this appeal, that the evaluation assigned from January 19, 2007 
should be higher.  The Veteran has not sought an effective date 
prior to December 23, 2005 for a compensable evaluation for the 
SFW on his left forearm, and no claim regarding the appropriate 
effective date for a compensable evaluation for that disability 
is before the Board on appeal.  
 

FINDINGS OF FACT

1.  The evidence shows that the scar on the Veteran's left 
forearm has been consistently painful throughout the course of 
his appeal.

2.  There evidence does not reveal any symptoms other than pain 
as a result of the scar on his left forearm.

3.  The SFW residuals other than the scar symptoms are separately 
evaluated.   


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a 10 percent 
evaluation for a scar, left forearm, residual to shell fragment 
wound, but no higher rating, is warranted during the entire 
appeal period.  38 U.S.C. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321(b), 4.118, Diagnostic Code 7804 (2005); 
38 C.F.R. § 4.118 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an increased, compensable evaluation for the 
service-connected left forearm SFW scar, including for the entire 
appeal period.  Before considering the merits of the appeal, the 
Board must consider whether VA's duties to notify and assist the 
Veteran have been met.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Duty to notify

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

These VCAA notice requirements apply to all five elements of a 
service-connection claim: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.

If notice was not provided prior to initial adjudication, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice and 
then going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id, at 1704.  

Deficiencies in the timing or content of a VCAA notice may also 
be cured by showing the essential fairness of the adjudication 
will not be affected because: (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889; Vazquez-
Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, and 
therefore found the error harmless).

In this particular case, the rating decision issued in May 2007 
was a decision that there was clear and unmistakable error (CUE) 
in a May 2006 decision which failed to assign a compensable 
evaluation for the Veteran's scar prior to January 2007.  The RO 
interpreted the Veteran's May 2006 communication as raising a 
"new" claim for an increased evaluation for a scar.  Thus, 
ordinarily, VCAA notice would be required following the May 2006 
claim for an increased rating.  This communication was sent to 
the Veteran in a December 2007 letter.  

While this letter was received after the rating decision, the 
Board finds that any defect concerning the timing of the notice 
requirement was harmless error, as the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no dispute that the notice to the Veteran was sent after 
the rating decision and no subsequent adjudication of the 
Veteran's claim has been conducted.  However, it is clear that 
the Veteran has actual knowledge of what is needed to 
substantiate a claim for an increased rating.  The Veteran has 
previously sought increased rating claims and was provided notice 
for those claims.  Furthermore, following the receipt of the 
notice letter in December 2007, the Veteran submitted a statement 
indicating that he had no additional evidence to submit with 
regard to his claim.  It is also noted that the Veteran is 
represented and his representative has not raised any objection 
to the provision of notice in this case.  

Additionally, neither the Veteran, nor his representative, has 
alleged that the Veteran was prejudiced by the untimely provision 
of notice.  See Sanders, 129 S. Ct. 1696.

In this case, the Veteran contends that the scar on his left 
forearm is painful to touch, such that it would merit a 
compensable rating; and the decision herein grants a 10 percent 
evaluation, which is the maximum schedular evaluation for a 
tender or painful scar.  As such, the Board finds that the 
decision below is entirely favorable to the Veteran.  

Therefore, given that it has not been alleged or otherwise shown 
that the essential fairness of the adjudication has been 
affected, the Board concludes that the duty to notify has been 
satisfied.

Duty to assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting in the procurement of 
service treatment records, other official service department 
records as necessary, pertinent treatment records, and providing 
an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The service treatment records were obtained, and are 
associated with the claims files.

The Veteran was afforded VA examinations in 2006 and 2007, which 
the Board finds to be thorough and adequate upon which to base a 
decision with regard to the Veteran's claim.  The VA examiners 
personally interviewed and examined the Veteran, including 
eliciting a history from the Veteran, and provided the 
information necessary to evaluate his disability under the 
applicable rating criteria.  

The Veteran has indicated that he is not in receipt of benefits 
from the Social Security Administration (SSA).  A statement was 
obtained from the Veteran's former employer.  The Veteran has 
indicated that there are no records of private or VA treatment of 
the scar, left forearm, other than VA examinations, as the scar 
has remained essentially unchanged since his service separation 
in 1968.  The Veteran was also offered the opportunity to testify 
at a hearing before the Board, but he declined.  As there is no 
indication that there is additional relevant clinical 
information, the duty to assist has been met.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Law and regulations, claims for increased evaluation

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson the Veteran is only competent to report 
observable symptoms, but not the clinical findings which are 
applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

A claimant is entitled to separate ratings for different problems 
or residuals of an injury, if none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

Evaluation of skin disability

In this case, 10 percent ratings are assigned for scars, not 
affecting the head, face, or neck, that 1) are deep and cover an 
area exceeding 6 square inches (39 sq. cm.) (a deep scar is one 
associated with underlying soft tissue damage); 2) cause limited 
motion and cover an area exceeding 6 square inches; 3) are 
superficial, do not cause limited motion, and cover an area of 
144 square inches or greater (a superficial scar is one not 
associated with underlying soft tissue damage); 4) are 
superficial and unstable (an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar); or 5) are superficial and painful on examination.  See 38 
C.F.R. § 4.118, DCs 7802, 7803, 7804.  

However, 10 percent is the highest rating available under these 
codes for scars other than of the head, face, or neck; unless the 
scar was either deep or caused limitation of motion and covered 
an area exceeding 12 square inches.

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The amendments are only effective, however, for 
claims filed on or after October 23, 2008, although a claimant 
may request consideration under the amended criteria.  In this 
case, neither the Veteran, nor his representative, has requested 
such consideration.  As such, the criteria in effect at the time 
the Veteran's claim was received are applicable.



Facts 

The Veteran's personnel records disclose that he sustained wounds 
to his left arm and left elbow in combat.  By a rating decision 
issued in August 2000, the Veteran was granted service connection 
for a scar, left forearm, secondary to SFW, among other 
adjudicated disabilities.  A noncompensable evaluation was 
assigned.  

In September 2005, the Veteran sought an increased rating for 
service-connected posttraumatic stress disorder, and sought a 
total disability evaluation based on his service-connected 
disabilities.  On VA examination conducted in December 2005, the 
examiner stated that the Veteran had a scar wound on the ulnar 
aspect of the left forearm just distal to the elbow, which 
measured 6 cm in length and 3 mm in width.  The Veteran stated 
that the area was tender to touch.  The examiner found that there 
was in fact minimal tenderness to palpation.  The scar was 
slightly hypopigmented but had no depression or elevation and 
there was no adherence to the underlying tissue.  There was 
similarly no loss of tissue.  

On VA examination conducted in January 2007, the Veteran 
reported, as to the SFW of the left forearm, that he had 
"occasional tenderness, but not much problem."  The examiner 
stated that there was a scar on the midvolar surface of the left 
forearm, 2.25 inches in length and 2 mm wide.  The examiner 
stated that the scar was "nontender."  There was no adherence 
to the underlying tissue, and no induration or drainage in the 
area.

Based on the descriptions of the examiners, the Veteran was 
awarded an increased, compensable, 10 percent evaluation for a 
scar, left forearm, from December 23, 2005, the date of the VA 
examination, through January 19, 2007, the date of the January 
2007 VA examination, and a noncompensable evaluation thereafter.  

In an April 2007 statement, the Veteran stated that he told the 
examiner that the left forearm was tender to the touch in and 
around the scar area.  

The Board notes that the Veteran received the scar on the left 
forearm in combat in 1967.  It appears to the Board that it is 
unlikely that the symptoms of that scar changed during the 
interim between VA examinations in 2005 and 2007.  The Board 
notes that both examiners stated that the Veteran reported 
tenderness in the area of the scar.  One examiner stated that 
there was minimal tenderness of the scar on palpation, the other 
examiner stated that the scar was not tender on palpation.    

However, even though the examiner who conducted the January 2007 
stated that the scar was not tender on palpation, that examiner 
noted the Veteran's report of occasional tenderness.  The Board 
interprets this report as consistent with intermittent pain on 
palpation, or with pain on use, if there is no pain on palpation.  
Furthermore, the Veteran has written several letters explaining 
that the scar on his left forearm is in fact painful; and the 
Veteran is competent to report symptoms such a back pain as they 
are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).   Additionally, there is no reason to question 
the credibility of the Veteran's statements.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the 
Veteran's statements alone may establish evidence of pain and 
tenderness with regard to his forearm scar.
 
Regardless, Diagnostic Code 7804 does not require "continuous" 
pain at a scar site for a compensable rating.  

The Board finds that the notation by the 2007 examiner that the 
Veteran has "occasional tenderness" at the scar site, "but not 
much problem," is indicative of a report that the Veteran does 
have some pain at the SFW site, indicating a scar which is 
symptomatic, even if those symptoms are intermittent.  The Board 
interprets the 2005 VA examination report and the 2007 VA 
examination report as reflecting roughly equivalent symptoms.  
Therefore, the Board finds that the Veteran is entitled to a 10 
percent evaluation for residuals of a SFW, left forearm, during 
the entirety of his appeal, to include from January 19, 2007, and 
to that extent his claim is granted.  

As noted above, 10 percent is the highest rating available under 
the scar codes for scars other than those on the head, face, or 
neck; unless the scar is either deep or caused limitation of 
motion and covers an area exceeding 12 square inches.  In this 
case, the VA examiners measured the Veteran's scar to be less 
than 3 inches wide and approximately 2-3 mm wide.  As such, the 
surface area of the left forearm scar falls well short of 12 
square inches; and the criteria for a rating in excess of 10 
percent have therefore not been met with regard to that scar.

Additionally, the Board finds that there is no evidence of any 
symptom of the left forearm scar other than pain, except for some 
weakness of the left ulnar carpi muscles, which is separately 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5308.  Since 
the muscle weakness is evaluated under DC 5308, that symptom 
cannot serve as the basis for an additional evaluation or a 
higher evaluation for scar residuals.  The evaluation of the same 
disability or the same manifestations of the disability under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  To do 
so is to 'pyramid' the ratings.  In cases where the record 
reflects that the appellant has multiple problems due to service-
connected disability, it is possible for an appellant to have 
"separate and distinct manifestations" permitting separate 
ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
critical element is that none of the symptomatology for any of 
the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.  In this case, 
muscle weakness of the left forearm which is evaluated under 
38 C.F.R. § 4.73 may not also be evaluated again under 38 C.F.R. 
§ 4.118.  

As there is no scar residual other than pain which may be 
evaluated under 38 C.F.R. § 4.118, DC 7804, there is no basis for 
an evaluation in excess of 10 percent for the SFW scar, left 
forearm on a schedular basis.

The Board has considered whether an evaluation in excess of the 
10 percent may be granted for the left forearm scar on an 
extraschedular basis.  The factors for extraschedular 
consideration are present under 38 C.F.R. § 3.321(b)(1).  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extraschedular rating is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extraschedular rating is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  
If not, the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to exist, 
the third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id. 

In this case, there has been no showing that the Veteran's 
disability picture due to the SFW scar, left forearm, could not 
be contemplated adequately by the applicable schedular rating 
criteria discussed above.  The Veteran's main scar-related 
symptom is pain, which is specifically contemplated by the 
schedular rating criteria.  As such, an evaluation in excess of 
10 percent is not warranted on an extraschedular basis at any 
time during the appeal period.  

The schedular criteria provide for higher ratings under several 
possible diagnostic codes, but as has been explained thoroughly 
herein, the evidence establishes that the Veteran does not 
currently meet any criterion for a rating for his left forearm 
scar in excess of 10 percent at any time during course of his 
appeal, to include from January 19, 2007, under any of the 
potentially-applicable Diagnostic Codes.  

A 10 percent evaluation, but no higher, is warranted from January 
19, 2007 and to that extent the Veteran's claim is granted.










ORDER

A compensable, 10 percent evaluation, but no higher rating, for a 
scar, left forearm, residual to shell fragment wound, is granted 
from January 19, 2007, subject to the laws and regulations 
governing the award of monetary benefits. 


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


